              Case: 2:19-cr-00053-EAS Doc #: 7 Filed: 03/11/19 Page: 1 of 1 PAGEID #: 29



                                      United States District Court
                                       Southern District of Ohio
                                  Eastern Division at Columbus, Ohio

United States of America

-vs-                                                              Case No. 2:19-cr-53

Andrew K Mitchell


                                       COURTROOM MINUTES
                                          Initial Appearance

U.S. Magistrate Judge Kimberly A. Jolson               Date: March 11, 2019 @ 1:30 p.m.
Deputy Clerk          Jessica Rector                   Counsel for Govt:      Jessica Kim
Court Reporter        CourtSmart                       Counsel for Deft(s):   Mark Collins
Interpreter                                            Pretrial/Probation:
Log In                1:30 p.m.                        Log Out                1:37 p.m.


Defendant advised of rights, charges, and penalties.

Defendant has retained counsel.

Government seeks detention.

Detention Hearing set for 3/13/19 @ 2:30 p.m.

Oral motion by Government to unseal case is GRANTED.

Defendant remanded to USMS.
